CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
EXHIBIT 10.01


ADVISORY AGREEMENT
 
THIS AGREEMENT, made as of June 1, 2009, among RJO Global Trust, a Delaware
statutory business trust (the “Fund”), R.J. O’Brien Fund Management, LLC, a
Delaware limited liability company (the “Managing Owner”), and Global Advisors
(Jersey) Limited, a limited partnership incorporated in Jersey, Channel Islands
(the “Trading Advisor”).


W I T N E S S E T H :
 
WHEREAS, the Fund has been organized as a Delaware statutory business
trust  pursuant to its organizational documents to, among other things, directly
or indirectly through one or more commodity trading advisor, trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (including, but
not limited to, foreign currencies, mortgage-backed securities, money market
instruments, financial instruments, and any other securities or items which are
now, or may hereafter be, the subject of futures contract trading), domestic and
foreign commodity futures contracts, forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, exchange of futures contracts for physicals
transactions, exchange of physicals for futures contracts transactions, and any
rights pertaining thereto, whether traded on an organized exchange or otherwise
(hereinafter referred to collectively as “futures interests;” provided, however,
such definition shall exclude securities futures products as defined by the
Commodity Futures Trading Commission (“CFTC”), options in securities futures and
options in equities) and securities (such as United States Treasury securities)
approved by the CFTC for investment of customer funds and other securities on a
limited basis, and to engage in all activities incident thereto;
 
WHEREAS, the Trading Advisor is registered as a commodity trading advisor with
the CFTC, is a member of the National Futures Association (“NFA”), and is
authorised and regulated by the Jersey Financial Services Commission. WHEREAS,
the Fund is a commodity pool operated by the Managing Owner; and the Fund’s
units are being offered pursuant to a registration statement on Form S-1 (No.
333-146177) as from time to time amended filed under the Securities Act of 1933,
as amended;
 
WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;
 
WHEREAS, the Fund and the Managing Owner each desires the Trading Advisor to act
as a trading advisor for the Fund and to make investment decisions with respect
to futures interests for the Fund and the Trading Advisor desires so to act; and
 
WHEREAS, the Fund, the Managing Owner and the Trading Advisor wish to enter into
this Agreement which, among other things, sets forth certain terms and
conditions upon which the Trading Advisor will conduct the futures interest
trading with respect to a portion of the Fund’s assets, as described herein.
 

 
 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto hereby agree as follows:
 
 
1.
Undertakings in Connection with the Continuing Offering of Units.

 
(a)           The Trading Advisor agrees with respect to the continuing offering
of interests (“Units”) in the Fund: (i) to make all disclosures regarding
itself, its principals and affiliates, its trading performance, its trading
systems, methods and strategies (subject to the need, in the reasonable
discretion of the Trading Advisor, to preserve the secrecy of Proprietary
Information (as defined in Section 1(c) hereof) concerning such systems, methods
and strategies), any client accounts over which it has discretionary trading
authority (other than the names of or identifying information with respect to
any such clients), and otherwise, as the Fund may reasonably require (x) in
connection with Fund’s offering materials (the “Prospectus”) as required by Rule
4.21 of the regulations under the Commodity Exchange Act (the “CEAct”), and the
rules and regulations of the Securities and Exchange Commission (the “SEC”)
including in connection with any amendments or supplements thereto, or (y) to
comply with any other applicable law or rule or regulation, including those of
the CFTC, the National Futures Association (the “NFA”), the SEC, or any other
regulatory or self-regulatory body, exchange, or board with jurisdiction over
its members (or to comply with the reasonable request of the aforementioned
organizations); and (ii) to otherwise cooperate with the Fund and the Managing
Owner by providing information regarding the Trading Advisor in connection with
the preparation of the Prospectus, including any amendments or supplements
thereto, as part of making application for registration of the Units under the
securities or blue sky laws of any jurisdictions, including foreign
jurisdictions, as the Fund may deem appropriate; provided that all such
disclosures are subject to the need, in the reasonable discretion of the Trading
Advisor, to preserve the secrecy of Proprietary Information concerning its
clients, systems methods and strategies.  As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “affiliate” shall mean an individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such party.  The Managing Owner may, in its sole discretion
and at any time, withdraw the SEC registration of the Units or discontinue the
offering of Units.
 
(b)           If the Trading Advisor becomes aware of any materially untrue or
misleading statement or omission regarding itself or any of its principals or
affiliates in the Disclosure Information (as defined in Section 20 hereof), or
of the occurrence of any event or change in circumstances which would result in
there being any materially untrue or misleading statement or omission in the
Disclosure Information regarding itself or any of its principals or affiliates,
the Trading Advisor shall promptly notify the Managing Owner and shall cooperate
with the Managing Owner in the preparation of any necessary amendments or
supplements to the Prospectus.  Neither the Trading Advisor nor any of its
principals, or affiliates, or any stockholders, officers, directors, or
employees shall distribute the Prospectus or selling literature or shall engage
in any selling activities whatsoever in connection with the continuing offering
of Units except as may be specifically approved by the Managing Owner and agreed
to by the Trading Advisor.
 
(c)           For purposes of this Agreement, and notwithstanding any of the
provisions hereof, all non-public information relating to the Trading Advisor
including, but not limited to, records, whether original, duplicated,
computerized, handwritten, or in any other form, and
 

 
 
2

--------------------------------------------------------------------------------

 

information contained therein, business and/or marketing and/or sales plans and
proposals, names of past and current clients, names of past, current and
prospective contacts, trading methodologies, systems, strategies and programs,
trading advice, trading instructions, results of proprietary accounts, training
materials, research data bases, portfolios, and computer software, and all
written and oral information, furnished by the Trading Advisor to the Fund and
the Managing Owner and/or their officers, directors, employees, agents
(including, but not limited to, attorneys, accountants, consultants, and
financial advisors) or controlling persons (each a “Recipient”), regardless of
the manner in which it is furnished, together with any analysis, compilations,
studies or other documents or records which are prepared by a Recipient of such
information and which contain or are generated from such information, regardless
of whether explicitly identified as confidential, with the exception of
information which (i) is or becomes generally available to the public other than
as a result of acts by the Recipient in violation of this Agreement, (ii) is in
the possession of the Recipient prior to its disclosure pursuant to the terms
hereof, (iii) is or becomes available to the Recipient from a source that is not
bound by a confidentiality agreement with regard to such information or by any
other legal obligation of confidentiality prohibiting such disclosure, or (iv)
that is independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(d)           The Fund and the Managing Owner each warrants and agrees that they
and their respective officers, directors, members, equity holders, employees and
agents (including for purposes of this Agreement, but not limited to, attorneys,
accountants, consultants, and financial advisors) will protect and preserve the
Confidential Information and will disclose Confidential Information or otherwise
make Confidential Information available only to the Fund’s or the Managing
Owner’s officers, directors, members, equity holders, employees and agents
(including for purposes of this Agreement, but not limited to, attorneys,
accountants, consultants, and financial advisors), who need to know the
Confidential Information (or any part of it) for the purpose of satisfying their
fiduciary, legal, reporting, filing or other obligations hereunder or to monitor
performance in the account during the term of this Agreement or thereafter, or
to the Fund, Managing Owner or a Recipient, as the case may be, is required to
disclose such Confidential Information due to a fiduciary obligation or legal or
regulatory request.  Additionally, the Fund and the Managing Owner each warrants
and agrees that it and any Recipient will use the Confidential Information
solely for the purpose of satisfying the Fund’s or the Managing Owner’s
obligations under this Agreement and not in a manner which violates the terms of
this Agreement.
 
(e)           The Fund and the Managing Owner understands that the Fund is
prohibited from accepting the investment in the Fund by any persons or entities
that are acting, whether directly or indirectly, in contravention of any U.S.
federal or state or non-U.S. laws and regulations, including anti-terrorism and
anti-money laundering laws and regulations and that they have policies and
procedures in place for the purposes of complying with such laws and
regulations.
 
 
2.
Duties of the Trading Advisor.

 
The Trading Advisor hereby agrees to act as a trading advisor to the Fund
trading the program formerly traded by Global Advisors L.P., with respect to a
portion of the assets of the Fund then
 

 
 
3

--------------------------------------------------------------------------------

 

allocated to the Trading Advisor, and, as such, shall have exclusive authority
and responsibility for directing the investment and reinvestment of that portion
of the Fund’s assets allocated to the Trading Advisor, which shall consist of
the Allocated Net Assets (as defined in Section 6(c) hereof) plus “notional”
funds, if any, allocated to the Trading Advisor, as specified in writing by the
Managing Owner and consented to by the Trading Advisor (the “Assets”), on the
terms and conditions and in accordance with the prohibitions and the trading
policies set forth in Exhibit A to this Agreement as amended from time to time
and provided in writing to the Trading Advisor by the Managing Owner (the
“Trading Policies”); provided, however, that the Managing Owner may override the
instructions of the Trading Advisor without notice to the Trading Advisor to the
extent necessary (i) to comply with the Trading Policies and with applicable
speculative position limits, (ii) to fund any distributions or redemptions,
(iii) to pay the Fund’s expenses, (iv) to the extent the Managing Owner believes
doing so is necessary for the protection of the Fund, (v) to terminate the
futures interest trading of the Account (as defined in Section 4) with the
Trading Advisor, or (vi) to comply with any applicable law or regulation.  The
Managing Owner agrees not to override any such instructions for the reasons
specified in clauses (ii) or (iii) of the preceding sentence unless the Trading
Advisor fails to comply with a request of the Managing Owner to make the
necessary amount of funds available to the Fund within two trading days of such
request.  The Trading Advisor shall not be liable for the consequences of any
decision by the Managing Owner to override instructions of the Trading Advisor,
except to the extent that such consequences result from a material breach of
this Agreement by the Trading Advisor or the Trading Advisor fails to comply
with the Managing Owner’s decision to override an instruction.  Notwithstanding
anything to the contrary contained in this Agreement, the Fund shall have the
right to instruct the Trading Advisor to liquidate any or all positions at any
time.
 
(a)           The Trading Advisor shall:
 
(i)           Exercise good faith and due care in trading futures interests for
the account of the Fund in accordance with the prohibitions and Trading
Policies, and the trading systems, methods, and strategies of the Trading
Advisor described in the Disclosure Information, with such changes and additions
to such trading systems, methods or strategies as the Trading Advisor, from time
to time, incorporates into its trading approach for accounts the size of the
Fund.
 
(ii)            Except to the extent that it is following a specific instruction
from the Fund or Managing Owner in relation to the execution of an order, shall
owe to the Fund and Managing Owner a duty to take all reasonable steps to obtain
the best possible result for the Fund.
 
(iii)           Provide the Managing Owner, within 45 days of the end of a
calendar quarter, and within 45 days of a separate request which the Managing
Owner may make from time to time, with information comparing the performance of
the Fund’s account and the performance of all other client accounts (“Other
Accounts”) directed by the Trading Advisor using the trading systems used by the
Trading Advisor on behalf of the Fund over a specified period of time for the
purpose of confirming that the Fund has been treated equitably compared to such
Other Accounts.  In providing such information, the Trading Advisor may take
such steps as are necessary to assure the confidentiality of the Trading
Advisor’s clients’ identities.  The Trading Advisor shall, upon the Managing
Owner’s request, consult with the Managing Owner
 

 
 
4

--------------------------------------------------------------------------------

 

concerning any discrepancies between the performance of such Other Accounts and
the Fund’s account.  The Trading Advisor shall promptly inform the Managing
Owner in writing of any material discrepancies of which the Trading Advisor is
aware.  The Managing Owner acknowledges that the following differences in
accounts may cause divergent trading results:  different trading strategies,
methods or degrees of leverage, different trading policies, accounts
experiencing differing inflows or outflows of equity, different risk profiles,
accounts which commence trading at different times and accounts which have
different portfolios or different fiscal years.
(iv)           Inform the Managing Owner when the Trading Advisor’s open
positions maintained by the Trading Advisor exceed the Trading Advisor’s
applicable speculative position limits.
 
(v)           Upon request of the Managing Owner, promptly provide the Managing
Owner with all information concerning the Trading Advisor and its activities
reasonably requested by the Managing Owner (including, without limitation,
information relating to changes in control, key personnel, trading approach, or
financial condition).  Additionally, the Trading Advisor agrees to furnish R.J.
O’Brien & Associates, LLC (“RJOB”) by telephone, facsimile or electronic data
transmission (i) a final report of all trades at the end of each business day
and (ii) a report of any trade made involving a position with a required initial
margin equal to 10% or more of the Assets within 30 minutes of the Trading
Advisor’s receipt of confirmation, verbal or otherwise, from the executing
broker that such a trade has been executed.  The Trading Advisor further
acknowledges and agrees that the timely provision of all such information is of
the essence in order to enable the Fund, its designated entities, and RJOB to
monitor and comply with mandatory risk control algorithms imposed upon the
operation of the Fund.
 
(b)           All purchases and sales of futures interests pursuant to this
Agreement shall be for the account, and at the risk, of the Fund and not for the
account, or at the risk of the Trading Advisor or any of its affiliates or each
of their principals, stockholders, directors, officers, or employees, or any
other person, if any, who controls the Trading Advisor.  All brokerage
commissions and related transaction fees arising from such trading by the
Trading Advisor shall be for the account of the Fund.
 
(c)           Subject to Section 9(a) hereof, *.  The Trading Advisor shall have
an affirmative obligation to promptly notify the Managing Owner upon discovery
of its own errors with respect to the account, and the Trading Advisor shall use
its best efforts to identify and promptly notify the Managing Owner of any order
or trade which the Trading Advisor reasonably believes was not executed in
accordance with its instructions to any Commodity Broker or such other commodity
broker utilized to execute orders for the Fund.  The Fund and the Managing Owner
agree that the Trading Advisor shall have no liability or responsibility for any
act, omission or error of RJOB.
 
Prior to the commencement of trading by the Fund, the Managing Owner, on behalf
of the Fund, shall deliver to the Trading Advisor a trading authorization
appointing the
 



--------------------------------------------------------------------------------

 
* Confidential material redacted and filed separately with the Commission.

 
 
5

--------------------------------------------------------------------------------

 

Trading Advisor the Fund’s attorney-in-fact for such purpose (a form of which is
attached hereto as Exhibit B).
 
(d)           In performing services to the Fund, the Trading Advisor shall
utilize its Global Commodity Systematic program (the “Trading Program”), as
described in the Disclosure Information, and as modified from time to time.  The
Trading Advisor shall give the Managing Owner prior written notice of any change
in the Trading Program that the Trading Advisor considers to be material (and
shall not effect such change on behalf of the Fund without the Managing Owner’s
consent), including any additional futures interests to be traded by the Trading
Advisor not already listed on Exhibit C.  Changes in the futures interests
traded, provided that such futures interests are listed on Exhibit C, shall not
be deemed a modification of the Trading Program.
 
 
3.
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Fund in any way or
otherwise be deemed an agent of the Fund.  Nothing contained herein shall be
deemed to require the Fund to take any action contrary to its governing
documents as from time to time in effect, or any applicable law or rule or
regulation of any regulatory or self-regulatory body, exchange, or
board.  Nothing herein contained shall constitute the Trading Advisor or the
Managing Owner as members of any partnership, joint venture, association,
syndicate or other entity, or be deemed to confer on any of them any express,
implied, or apparent authority to incur any obligation or liability on behalf of
any other.  It is expressly agreed that the Trading Advisor is neither a
promoter, sponsor, or issuer with respect to the Fund, nor does the Trading
Advisor have any authority or responsibility with respect to the offer, sale or
issuance of Units.
 
 
4.
Commodity Broker.

 
The Trading Advisor shall effect all transactions in futures interests for the
Fund through the Fund’s separate account of the Fund to be traded exclusively by
the Trading Advisor (the “Account”) maintained with RJOB or such commodity
broker or brokers as the Managing Owner shall direct and appoint from time to
time (the “Commodity Brokers”).
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
floor brokers other than those employed by RJOB and its affiliates so long as
arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to RJOB in conformity with the
Trading Policies set forth in Exhibit A attached hereto.
 
All transactions in respect of the Fund shall be undertaken directly between the
Fund and RJOB or counterparties, and all settlement functions shall be
undertaken directly between those parties.  None of the Fund’s investments or
any documents of or evidencing title to investments belonging to the portfolio
will be held by the Trading Advisor.  The Trading
 



--------------------------------------------------------------------------------

 
* Confidential material redacted and filed separately with the Commission.

 
 
6

--------------------------------------------------------------------------------

 

Advisor shall not be responsible for the execution of orders except pursuant to
Section 2(c) or for accounting to the Fund for any income, profits or rights
earned or accrued in relation to the portfolio and the Trading Advisor accepts
no liability for any act, omission or default in connection therewith.


 
5.
Delegation

 
The Trading Advisor may delegate any of its functions, powers and duties under
this Agreement to an affiliate providing it gives prior written notice to the
Fund and the Managing Owner and complies with the representations and warranties
in Section 11. The Trading Advisor may also delegate operational functions to
third parties.  The Trading Advisor shall remain liable for the acts and
omissions of any person to whom any of its functions are
delegated.  Notwithstanding anything herein to the contrary, the Trading Advisor
shall be responsible for ensuring that all persons to whom it discloses the Fund
and/or the Managing Owner’s non-public personal information in accordance with
this Section 5 shall keep such information confidential and shall not disclose
or divulge the same to any unauthorized persons.


 
6.
Fees.

 
(a)           For the services to be rendered to the Fund by the Trading Advisor
under this Agreement:
 
(i)           The Fund shall pay the Trading Advisor a monthly management fee
equal to 1/12 of *% (a *% annual rate) of the Assets (as defined in Section 2
hereof) as of the last day of each month (the “Management Fee”).  The Management
Fee is payable in arrears within 20 Business Days of the end of the month for
which it was calculated.  For purposes of this Agreement, “Business Day” shall
mean any day which the securities markets are open in the United States.
 
(ii)           The Fund shall pay the Trading Advisor an incentive fee equal to
20% of the New Trading Profit (as defined in Section 6(d) hereof) that shall
accrue monthly but is not payable until the end of each calendar quarter (the
“Incentive Fee”).  The initial incentive period will commence on the date the
Trading Advisors commences trading the Account and shall end on the last day of
the calendar quarter after such date.  The Incentive Fee is payable within 20
Business Days of the end of the calendar quarter for which it was calculated.
 
(b)           If this Agreement is terminated on a date other than the last day
of a calendar quarter, the Incentive Fee shall be determined as if such date
were the end of a calendar quarter.  If this Agreement is terminated on a date
other than the end of a month, the Management Fee described above shall be
determined as if such date were the end of a month, but such fee shall be
prorated based on the ratio of the number of trading days in the month through
the date of termination to the total number of trading days in the month.  If,
during any month after the Trading Advisor commences trading operations on
behalf of the Account (including the month in which the Trading Advisor
commences such operations), the Fund does
 

--------------------------------------------------------------------------------

 
* Confidential material redacted and filed separately with the Commission.
 
 
 
7

--------------------------------------------------------------------------------

 

not conduct business operations, or suspends trading for the Account, or, as a
result of an act or material failure to act by the Trading Advisor, is otherwise
unable to utilize the trading advice of the Trading Advisor on any of the
trading days of that month for any reason, the Management Fee shall be prorated
based on the ratio of the number of trading days in the month which the Account
engaged in trading operations or utilizes the trading advice of the Trading
Advisor to the total number of trading days in the month.  The Management Fee
payable to the Trading Advisor for the month in which the Fund begins to receive
trading advice from the Trading Advisor pursuant to this Agreement shall be
prorated based on the ratio of the number of trading days in the month from the
day the Fund begins to receive such trading advice to the total number of
trading days in the month.  In the event that there is an increase or decrease
in the Assets as of any day other than the first day of a month, the Trading
Advisor shall be paid a pro rata Management Fee on such increase or decrease in
the Assets for such month.
 
(c)           The term “Allocated Net Assets” shall mean the total assets of the
Fund allocated to the Account (including, but not limited to, all cash and cash
equivalents, accrued interest and amortization of original issue discount, and
the market value (marked-to-market) of all open futures interest positions and
other assets of the Account) less all liabilities of the Fund determined in
accordance with generally accepted accounting principles consistently applied
under the accrual basis of accounting.  Unless generally accepted accounting
principles require otherwise, the market value of a futures or option contract
traded on a United States exchange shall mean the settlement price on the
exchange on which the particular futures or option contract shall be traded by
the Trading Advisor on behalf of the Account with respect to which the Net
Assets are being determined; provided, however, that if a contract could not be
liquidated on such day due to the operation of daily limits or other rules of
the exchange on which that contract shall be traded or otherwise, the settlement
price on the first subsequent day on which the contract could be  liquidated
shall be the market value of such contract for such day, or if a contract could
not be liquidated on such day due to the exchange being closed for an exchange
holiday, the settlement price on the most recent preceding day on which the
contract could have been liquidated shall be the market value of such contract
for such day.  The market value of a forward contract or a futures or option
contract traded on a foreign exchange or market shall mean its market value as
determined by the Managing Owner on a basis consistently applied for each
different variety of contract.
 
(d)           The term “New Trading Profit” shall mean net futures interest
trading profits (realized and unrealized) on the Assets, decreased
proportionally by the Trading Advisor’s monthly Management Fees and brokerage
commissions and NFA fees applicable to the Account.  Interest income is not
included in New Trading Profit; provided further, New Trading Profit shall also
be reduced by an amount equal to the prior trading losses or increased by an
amount equal to the prior trading gains on the Fund's assets traded by Global
Advisors L.P. on the date immediately prior to the Effective Date of this
Agreement.  Extraordinary expenses do not reduce New Trading
Profit.  Extraordinary expenses do not reduce New Trading Profit.  Such trading
profits and items of decrease shall be determined from the end of the last
calendar quarter in respect of which an Incentive Fee was earned by the Trading
Advisor or, if no Incentive Fee has been earned previously by the Trading
Advisor, from the date that the Trading Advisor commenced managing the Assets,
to the end of the calendar quarter as of which such Incentive Fee calculation is
being made.  New Trading Profit shall be calculated before reduction
 

 
 
 
8

--------------------------------------------------------------------------------

 

for Incentive Fees paid or accrued so that the Trading Advisor does not have to
earn back Incentive Fees.
 
(e)           If any payment of Incentive Fees is made to the Trading Advisor on
account of New Trading Profit earned by the Trading Advisor and the Trading
Advisor thereafter fails to earn New Trading Profit or experiences losses for
any subsequent incentive period, the Trading Advisor shall be entitled to retain
such amounts of Incentive Fees previously paid to the Trading Advisor in respect
of such New Trading Profit.  No Incentive Fees shall be payable to the Trading
Advisor until the Trading Advisor has earned New Trading Profit; provided,
however, that if the Assets are reduced because of redemptions that occur at the
end of, and/or subsequent to, a calendar quarter in which the Trading Advisor
experiences a futures interest trading loss for the Fund, the trading loss that
must be recovered before the Trading Advisor will be deemed to experience New
Trading Profit in a subsequent calendar quarter will be equal to the amount
determined by (x) dividing the Assets after such decrease by the Assets in
immediately before such decrease and (y) multiplying that fraction by the amount
of the unrecovered futures interest trading loss prior to such decrease.  In the
event that the Trading Advisor experiences a trading loss in more than one
calendar quarter without the Trading Company paying an intervening Incentive Fee
and Assets are reduced in more than one such calendar quarter because of
redemptions, then the trading loss for each such calendar quarter shall be
adjusted in accordance with the formula described above and such reduced amount
of futures interest trading loss shall be carried forward and used to offset
subsequent futures interest trading profits.
 
(f)           No Incentive Fees shall be payable to the Trading Advisor until
the Trading Advisor has earned New Trading Profit.
 
 
7.
Designation of Additional Trading Advisors and Reallocation of Net Assets

 
                      (a)           If the Managing Owner at any time deems it
to be in the best  interests  of  the  Fund, the  Managing Owner may
designate  one or more additional trading advisors for  the Fund
and  may  apportion  to  such  additional trading advisor(s) the management of
such amounts of the Fund’s assets as  the Managing Owner shall determine in its
absolute discretion.   The designation of an additional trading advisor or
advisors and  the apportionment of the Fund’s assets to such trading advisor(s)
pursuant to this Section 7 shall neither terminate this  Agreement nor modify in
any regard the respective rights and obligations of the Fund, the Managing Owner
and  the Trading Advisor hereunder.  In the event that Assets are reallocated
from the Trading  Advisor,  the Trading Advisor shall  thereafter  receive
management  and  incentive  fees  based,  respectively, on Assets, as reduced
pursuant to this Section 7(a) and  the Trading  Profits attributable to such
reduced Assets.


                      (b)           The Managing Owner may at any time and from
time to time upon three business days’ prior notice reallocate Assets to any
other trading advisor or advisors of the Fund or allocate additional Assets upon
three business days’ prior notice to the Trading Advisor from such other trading
advisor or advisors; provided that any such addition to or withdrawal from
Assets will only take place on the last day of a month unless the Managing Owner
determines that the best interests of the Fund require otherwise.  The Trading
Advisor shall have the right to refuse any additional allocations to be made
pursuant to this Section 7(b).

 
 
9

--------------------------------------------------------------------------------

 



                      (c)           The Managing Owner shall not, without the
consent of the Trading Advisor, allocate to the Trading Advisor “notional”
assets of the Fund.


 
8.
Term

 
(a)           This Agreement shall continue in effect for a period of one year
from the date the Agreement was entered into unless otherwise terminated as set
forth in this Section 8. The Trading Advisor may terminate this Agreement at the
end of such one-year period by providing prior written notice of termination to
the Fund at least sixty days prior to the expiration of such one-year
period.  If the Agreement is not terminated upon the expiration of such one-year
period, this Agreement shall automatically renew for an additional one-year
period and shall continue to renew for additional one-year periods until this
Agreement is otherwise terminated, as provided for herein.  This Agreement shall
automatically terminate if the Fund is dissolved.
 
(b)           The Fund and Managing Owner each shall have the right to terminate
this Agreement in its discretion (i) at any month end upon five days’ prior
written notice to the Trading Advisor, or (ii) at any time upon prior written
notice to the Trading Advisor upon the occurrence of any of the following
events: (A) if any person described as a “principal” of the Trading Advisor in
the Prospectus ceases for any reason to be an active “principal” of the Trading
Advisor; (B) if the Trading Advisor becomes bankrupt or insolvent; (C) if the
Trading Advisor is unable to use its trading systems or methods as in effect on
the date hereof and as modified in the future for the benefit of the Fund; (D)
if the registration, as a commodity trading advisor, of the Trading Advisor with
the CFTC or its membership in the NFA is revoked, suspended, terminated, or not
renewed, or limited or qualified in any respect; (E) except as provided in
Section 13 hereof, if the Trading Advisor merges or consolidates with, or sells
or otherwise transfers its advisory business, or all or a substantial portion of
its assets, any portion of its futures interest trading systems or methods, or
its goodwill to, any individual or entity; (F) if, at any time, the Trading
Advisor violates any Trading Policy or administrative policy, except with the
prior express written consent of the Managing Owner; or (G) if the Trading
Advisor fails in a material manner to perform any of its obligations under this
Agreement.
 
(c)           The Trading Advisor may terminate this Agreement at any time, upon
thirty days’ prior written notice to the Fund and Managing Owner, in the event:
(A) that the Managing Owner imposes additional trading limitation(s) in the form
of one or more Trading Policies or administrative policies that the Trading
Advisor does not consent to, such consent not to be unreasonably withheld; (B)
the Managing Owner objects to the Trading Advisor implementing a proposed
material change to the Trading Program and the Trading Advisor certifies to the
Managing Owner in writing that it believes such change is in the best interests
of the Fund; (C) the Managing Owner or the Fund materially breaches this
Agreement and does not correct the breach within ten days of receipt of a
written notice of such breach from the Trading Advisor; (D) the Assets fall
below $* (after adding back trading losses) at any time; (E) the Fund becomes
bankrupt or insolvent, or (F) the registration of the Managing Owner with the
CFTC as a commodity pool operator or its membership in the NFA is revoked,
suspended, terminated or not renewed, or limited or qualified in any
respect.  If the Managing Owner or Fund merges,
 

--------------------------------------------------------------------------------

 
* Confidential material redacted and filed separately with the Commission.



 
 
10

--------------------------------------------------------------------------------

 

consolidates or sells a substantial portion of its assets pursuant to Section 13
of this Agreement, the Trading Advisor may terminate this Agreement upon prior
written notice to the Managing Owner and Fund.
(d)           Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 8 shall be without penalty or
liability to any party, on account of such termination.
 
(e)           The indemnities set forth in Section 9 hereof shall survive any
termination of this Agreement.
 
 
9.
Standard of Liability: Indemnifications.

 
(a)           Limitation of Trading Advisor Liability. In respect of the Trading
Advisor’s role in the futures interests trading of the Fund, the Trading Advisor
shall not be liable to the Fund or the Managing Owner or their partners,
directors, officers, principals, managers, members, shareholders, employees,
controlling persons or successors and assigns except that the Trading Advisor
shall be liable for acts or omissions that constitute a material breach of this
Agreement or a representation, warranty or covenant herein, misconduct or gross
negligence, or are the result of the Trading Advisor not having acted in good
faith and in the reasonable belief that such actions or omissions were in, or
not opposed to, the best interests of the Fund.
 
(b)           Trading Advisor Indemnity in Respect of Management Activities. The
Trading Advisor shall indemnify, defend and hold harmless the Fund and the
Managing Owner, their controlling persons, their affiliates and their respective
directors, officers, principals, managers, members, shareholders, employees and
controlling persons from and against any and all losses, claims, damages,
liabilities (joint and several), costs, and expenses (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Advisor shall
have approved such settlement) resulting from a demand, claim, lawsuit, action
or proceeding (other than those incurred as a result of claims brought by or in
the right of an indemnified party) relating to this Agreement (except as covered
by paragraph (d) below); provided that a court of competent jurisdiction upon
entry of a final judgment (or, if no final judgment is entered, by an opinion
rendered by counsel who is approved by the Fund and the Trading Advisor, such
approval not to be unreasonably withheld) to the effect that the action or
inaction of such indemnified party that was the subject of the demand, claim,
lawsuit, action, or proceeding did not constitute gross negligence, misconduct,
or a breach of this Agreement or a representation, warranty or covenant of the
Fund or the Managing Owner, their controlling persons, their affiliates and
their respective directors, officers, shareholders, employees, and controlling
persons and was done in good faith.
 
(c)           Fund Indemnity in Respect of Management Activities.  The Fund
shall indemnify, defend and hold harmless the Trading Advisor, its controlling
persons, their affiliates and their respective directors, officers, principals,
managers, members, shareholders, employees and controlling persons, from and
against any and all losses, claims, damages, liabilities (joint and several),
costs and expenses (including any reasonable investigatory, legal, accounting
and
 

 
 
 
11

--------------------------------------------------------------------------------

 

other expenses incurred in connection with, and any amounts paid in, any
litigation or other proceeding or any settlement; provided that, solely in the
case of a settlement, the Managing Owner shall have approved such settlement)
resulting from a demand, claim, lawsuit, action or proceeding (other than those
incurred as a result of claims brought by or in the right of an indemnified
party) relating to this Agreement (except as covered by paragraph (e) below);
provided that a court of competent jurisdiction upon entry of a final judgment
finds (or, if no final judgment is entered, by an opinion rendered by counsel
who is approved by the Managing Owner and the Trading Advisor, such approval not
to be unreasonably withheld) to the effect that the action or inaction of such
indemnified party that was the subject of the demand, claim, lawsuit, action, or
proceeding did not constitute gross negligence, misconduct, or a breach of this
Agreement or a representation, warranty or covenant of the Trading Advisor, its
controlling persons, its affiliates and directors, officers, shareholders,
employees, and controlling persons and was done in good faith.
 
(d)           Trading Advisor Indemnity in Respect of Sale of Units. The Trading
Advisor shall indemnify, defend and hold harmless the Fund, the Managing Owner,
any selling agent, their controlling persons and their affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities, costs, and expenses, (joint and several), to which any
indemnified person may become subject (including any reasonable investigatory,
legal, accounting and other expenses incurred in connection with, and any
amounts paid in, any litigation or other proceeding or any settlement; provided
that, solely in the case of a settlement, the Trading Advisor shall have
approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, insofar as such losses,
claims, damages, liabilities, costs, or expenses (or action in respect thereof)
arise out of, or are based upon: (i) a breach by the Trading Advisor of any
applicable laws or regulations or any representation, warranty or agreement in
this Agreement; or (ii) any materially untrue statement or omission relating or
with respect to the Trading Advisor, or any of its principals, or their
operations, trading systems, methods or performance, which was made in the
Prospectus or any amendment or supplement thereto or any other sales literature
and furnished by the Trading Advisor for inclusion therein.
 
(e)            Fund Indemnity in Respect of Sale of Units. The Fund shall
indemnify, defend and hold harmless the Trading Advisor, its controlling
persons, their affiliates and their respective directors, officers, principals,
managers, members shareholders, employees and controlling persons from and
against any loss claim, damage, liability, cost, and expense, joint and several,
to which any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Managing Owner shall have
approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, unless such loss, claim,
damage, liability, cost, or expense (or action in respect thereof) arises out
of, or is based upon (i) a breach by the Trading Advisor of any applicable laws
or regulations or any representation, warranty or agreement in this Agreement;
or (ii) any materially untrue statement or omission relating or with respect to
the Trading Advisor, or any of its principals or their operations, trading
systems, methods or performance that was made in the Prospectus or in any other
sales literature and furnished by the Trading Advisor for inclusion therein.
 

 
 
12

--------------------------------------------------------------------------------

 

(f)           Subject to Section 9(a) hereof, the foregoing agreements of
indemnity shall be in addition to, and shall in no respect limit or restrict,
any other remedies which may be available to an indemnified person.
 
(g)           Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party.  In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person.  After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations.  The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 9.
 
 
10.
Right to Advise Others and Uniformity of Acts and Practices.

 
(a)           The Trading Advisor is engaged in the business of advising clients
as to the purchase and sale of futures interests.  During the term of this
Agreement, the Trading Advisor, its principals and affiliates, will be advising
other clients (including affiliates and the stockholders, officers, directors,
and employees of the Trading Advisor and its affiliates and their families) and
trading for their own accounts.  The Trading Advisor will use its best efforts
to
 

 
 
13

--------------------------------------------------------------------------------

 

implement a fair and consistent allocation policy that seeks to ensure that all
clients are treated equitably and positions allocated as nearly as possible in
proportion to the assets available for trading of the accounts managed or
controlled by the Trading Advisor.  However, the Fund and the Managing Owner
recognize that each individual aggregated transaction may on some occasions
operate to their advantage and on some occasions may operate to their
disadvantage. Upon written request, the Managing Owner may request a copy of the
Trading Advisor’s procedures regarding the equitable treatment of trades across
accounts.  Such procedures shall be provided to the Managing Owner within
30 days of such request by the Managing Owner.  Except as otherwise set forth
herein, the Trading Advisor and its principals and affiliates agree to treat the
Fund in a fiduciary capacity to the extent recognized by applicable law, but
subject to that standard.  Under no circumstances shall the Trading Advisor by
any act or omission knowingly or intentionally favor any account advised or
managed by the Trading Advisor over the account of the Fund in any way or
manner.  Nothing contained in this Section 10(a) shall preclude the Trading
Advisor from charging different management and/or incentive fees to its
clients.  Subject to the Trading Advisor’s obligations under applicable law, the
Trading Advisor or any of its principals or affiliates shall be free to advise
and manage accounts for other clients and shall be free to trade on the basis of
the same trading systems, methods, or strategies employed by the Trading Advisor
for the account of the Fund, or trading systems, methods, or strategies that are
entirely independent of, or materially different from, those employed for the
account of the Fund, and shall be free to compete for the same futures interests
as the Fund or to take positions opposite to the Fund, where such actions do not
knowingly or intentionally prefer any of such accounts over the account of the
Fund on an overall basis.
 
(b)           The Trading Advisor shall not be restricted as to the number or
nature of its clients, except that: (i) so long as the Trading Advisor acts as a
trading advisor for the Fund, neither the Trading Advisor nor any of its
principals or affiliates shall knowingly hold any position or control any other
account that would cause the Fund, the Trading Advisor, or the principals or
affiliates of the Trading Advisor to be in violation of the CEAct or any
regulations promulgated thereunder, any other applicable law, or any applicable
rule or regulation of the CFTC or any other regulatory or self regulatory body,
exchange, or board; and (ii) neither the Trading Advisor nor any of its
principals or affiliates shall render futures interests trading advice to any
other individual or entity or otherwise engage in activity that shall knowingly
cause positions in futures interests to be attributed to the Trading Advisor
under the rules or regulations of the CFTC or any other regulatory or self
regulatory body, exchange, or board so as to require the significant
modification of positions taken or intended for the account of the Fund;
provided that the Trading Advisor may modify its trading systems, methods or
strategies to accommodate the trading of additional funds or accounts.  If
applicable speculative position limits are exceeded by the Trading Advisor in
the opinion of (i) independent counsel (who shall be other than counsel to the
Fund), (ii) the CFTC, or (iii) any other regulatory or self regulatory body,
exchange, or board, the Trading Advisor and its principals and affiliates shall
promptly liquidate positions in all of their accounts, including the Fund’s
account, as to which positions are attributed to the Trading Advisor as nearly
as possible in proportion to the accounts’ respective amounts available for
trading (taking into account different degrees of leverage and “notional”
equity) to the extent necessary to comply with the applicable position limits.
 
(c)           The Trading Advisor has adopted a Conflicts of Interest Policy in
order to identify, manage and disclose conflicts of interests in connection with
the services provided by the Trading Advisor to its clients.  The Trading
Advisor will use its best efforts to avoid any
 

 
 
14

--------------------------------------------------------------------------------

 

potential conflicts of interest and shall disclose to the Fund and the Managing
Owner the nature and source of any conflict of interest where the risk of damage
to the interests of the Fund and/or the Managing Owner are not prevented before
undertaking a transaction on behalf of the Fund.
 
 
11.
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a)           Representations and Warranties of the Trading Advisor. The Trading
Advisor represents and warrants to and agrees with the Managing Owner and the
Fund as follows:
 
(i)           It will exercise good faith and due care in implementing the
Trading Program on behalf of the Fund as described in the Disclosure Information
(as modified from time to time) or any other trading programs agreed to by the
Managing Owner and the Trading Advisor.
 
(ii)           The Trading Advisor shall follow and comply with, at all times,
the Trading Policies.
 
(iii)           The Trading Advisor shall trade the Assets pursuant to the same
trading programs described in the Disclosure Information unless the Managing
Owner and the Trading Advisor agree otherwise.
 
(iv)           The Trading Advisor is duly organized, validly existing and in
good standing under the laws of the state of its organization and is qualified
to do business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement.  The
Trading Advisor has full power and authority to perform its obligations under
this Agreement.  The only principals of the Trading Advisor are those set forth
in the Prospectus and Disclosure Information (the “Trading Advisor Principals”).
 
(v)           All references to the Trading Advisor and the Trading Advisor
Principals and trading systems, methods and performance in the Prospectus are
accurate and complete in all material respects.  With respect to the Trading
Advisor, the Trading Advisor Principals, and its trading systems, methods and
performance:  (i) the Prospectus contains all statements and information
required to be included therein under the CEAct and the rules and regulations
thereunder, and (ii) the Prospectus does not contain, and will not during the
term of this Agreement contain, any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein, in
the light of the circumstances under which such statements were made, not
misleading.  Except as otherwise disclosed in the Prospectus, the actual
performance of each discretionary account directed by the Trading Advisor or any
principal or affiliate of the Trading Advisor over the past five  years and
year-to-date is disclosed in the Prospectus on either a composite or a stand
alone basis.  The information regarding the actual performance of such accounts
set forth in the Prospectus have been calculated and presented in accordance
with the descriptions therein and is complete and accurate in all material
respects.
 

 
 
15

--------------------------------------------------------------------------------

 

(vi)           This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms.
 
(vii)           Each of the Trading Advisor and the Trading Advisor Principals
has all federal, state and foreign governmental, regulatory and exchange
licenses and approvals and has effected all filings and registrations with
federal, state and foreign governmental and regulatory agencies required to
conduct its business and to act as described in the Prospectus or required to
perform its or his obligations under this Agreement.  The Trading Advisor is
registered as a commodity trading advisor under the CEAct and is a member of the
NFA in such capacity.
 
(viii)           The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein, the consummation of the transactions
contemplated herein and in the Prospectus and the payment of the fees hereunder
will not violate, or constitute a breach of, or default under, the certificate
of incorporation or bylaws (or any other organizational documents) of the
Trading Advisor or any agreement or instrument by which it is bound or of any
order, rule, law or regulation binding on it of any court or any governmental
body or administrative agency or panel or self-regulatory organization having
jurisdiction over it.
 
(ix)           Since the respective dates as of which information is given in
the Disclosure Information, and except as may otherwise be stated in or
contemplated by the Disclosure Information, there has not been any material
adverse change in the condition, financial or otherwise, business or prospects
of the Trading Advisor or any Trading Advisor Principal.
 
(x)           Except as set forth in the Disclosure Information there have not
been and there is not pending, or to the best of the Trading Advisor’s knowledge
after due inquiry, threatened, any action, suit or proceeding before or by any
court or other governmental body to which the Trading Advisor or any Trading
Advisor Principal is or was a party, or to which any of the assets of the
Trading Advisor is or was subject and which resulted in or might reasonably be
expected to result in any material adverse change in the condition, financial or
otherwise, business or prospects of the Trading Advisor.  None of the Trading
Advisor or any Trading Advisor Principal has received any notice of an
investigation by the NFA, CFTC or other administrative agency or self-regulatory
body (whether United States or foreign) regarding noncompliance by the Trading
Advisor or any of the Trading Advisor Principals with the CEAct or any other
applicable law.
 
(xi)           Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Fund.
 
(xii)           Participation by the Trading Advisor in accordance with the
terms hereof and as described in the Prospectus will not violate any provisions
of the Investment Advisers Act of 1940, as amended.
 

 
 
16

--------------------------------------------------------------------------------

 

(xiii)           Neither the Trading Advisor nor any Trading Advisor Principal
will use or distribute the Prospectus or any selling literature or engage in any
selling activities whatsoever in connection with the offering of the Units.
 
(xiv)           The information in the Prospectus about the Trading Advisor does
not contain any misleading or untrue statements of a material fact or omit to
state a material fact required to be stated therein to make the statements not
misleading.
 
(xv)           The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Trading Advisor shall promptly notify the Managing Owner and the Fund of the
nature of such event.
 
(b)           Covenants of the Trading Advisor.  The Trading Advisor covenants
and agrees that:
 
(i)           The Trading Advisor shall maintain all registrations and
memberships necessary for the Trading Advisor to continue to act as described
herein and to at all times comply in all respects with all applicable laws,
rules, and regulations, to the extent that the failure to so comply would have a
materially adverse effect on the Trading Advisor’s ability to act as described
herein.
 
(ii)           The Trading Advisor shall inform the Managing Owner immediately
as soon as the Trading Advisor or any Trading Advisor Principal becomes the
subject of any investigation, claim or proceeding of any regulatory authority
having jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor.  The Trading Advisor shall also inform the
Managing Owner immediately if the Trading Advisor or any of its officers becomes
aware of any breach of this Agreement by the Trading Advisor.
 
(iii)           The Trading Advisor agrees to cooperate by providing information
regarding itself and its performance in the preparation of any amendments or
supplements to the Prospectus (subject to the limitation set forth in Section 1
hereof).
 
 
12.
Representations and Warranties of the Fund and the Managing Owner; Covenants of
the Managing Owner.

 
(a)           The Fund and the Managing Owner represent and warrant to the
Trading Advisor, as follows:
 
(i)           The Fund is a Delaware statutory trust formed pursuant to its
organizational documents and Delaware law and is validly existing and in good
standing under the laws of the State of Delaware with full power and authority
to engage in the trading of futures interests and to engage in its other
contemplated activities as described in the Prospectus; the Fund is qualified to
do business in each jurisdiction in which the nature or conduct of its business
requires such qualification
 

 
 
17

--------------------------------------------------------------------------------

 

and where failure to be so qualified could materially adversely affect the
Fund’s ability to perform its obligations hereunder.
 
(ii)           The Managing Owner is duly organized and validly existing and in
good standing as a limited liability company under the laws of the State of
Delaware and is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature or conduct of its business
requires such qualification and where the failure to be so qualified could
materially adversely affect the Managing Owner’s ability to perform its
obligations hereunder.
 
(iii)           The Fund and the Managing Owner have full power and authority
under applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the Prospectus.
 
(iv)           As of the date hereof, the Prospectus contains all statements and
information required to be included therein by the CEAct and the rules and
regulations of the SEC or other applicable law and at all times subsequent
thereto up to and including each closing, the Prospectus will comply in all
material respects with the requirements of the rules of the NFA, the CEAct or
other applicable laws.  The Prospectus as of the date on which the Trading
Advisor begins trading operations on behalf of the Account, and at each closing
will not contain any misleading or untrue statements of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  Any supplemental sales literature, when read
in conjunction with the Prospectus, will not contain any untrue statements of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which such statements were made,
not misleading.  This representation and warranty shall not, however, apply to
any statement or omission in the Prospectus or supplemental sales literature
made in reliance upon information furnished by and relating to the Trading
Advisor, its trading methods or its trading performance.
 
(v)           Since the respective dates as of which information is given in the
Prospectus, there have not been any material adverse change in the condition,
financial or otherwise, or business of the Managing Owner or the Fund, whether
or not arising in the ordinary course of business.
 
(vi)           This Agreement has been duly and validly authorized, executed and
delivered by the Managing Owner on behalf of the Fund and constitutes a valid,
binding and enforceable agreement of the Fund and the Managing Owner in
accordance with its terms.
 
(vii)           The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein and in the Prospectus will not violate, or constitute a
breach of, or default under, the Managing Owner’s organizational documents, or
the Fund’s organizational documents, or any material agreement or instrument by
which either the Managing Owner or the Fund, as the case may be, is bound or any
material order, rule, law or regulation applicable to the Managing Owner or the
Fund of any court or any
 

 
 
18

--------------------------------------------------------------------------------

 

governmental body or administrative agency or panel or self-regulatory
organization having jurisdiction over the Managing Owner or the Fund.
 
(viii)           Except as set forth in the Prospectus, there have not been in
the five years preceding the date of the Prospectus and there is not pending or,
to the Managing Owner’s knowledge, threatened, any action, suit or proceeding at
law or in equity before or by any court or by any federal, state, municipal or
other governmental body or any administrative, self-regulatory or commodity
exchange organization to which the Managing Owner or the Fund is or was a party,
or to which any of the assets of the Managing Owner or the Fund is or was
subject; and neither the Managing Owner nor any of the principals of the
Managing Owner (“Managing Owner Principals”) has received any notice of an
investigation by the NFA, CFTC or any other administrative or self-regulatory
organization regarding non-compliance by the Managing Owner or the Managing
Owner Principals or the Fund with the CEAct, the Securities Act of 1933, as
amended, or any applicable laws which are material to an investor’s decision to
invest in the Fund.
 
(ix)           The Managing Owner and the Managing Owner Principals have all
federal, state and foreign governmental, regulatory and exchange approvals and
licenses, and have effected all filings and registrations with federal, state
and foreign governmental agencies required to conduct their business and to act
as described in the Prospectus or required to perform their obligations under
this Agreement (including, without limitation, registration as a commodity pool
operator under the CEAct and membership in the NFA as a commodity pool operator)
and will maintain all such required approvals, licenses, filings and
registrations for the term of this Agreement. The Managing Owner’s principals
identified in the Prospectus are all of the Managing Owner Principals.
 
(x)           The Fund is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in the Prospectus and this Agreement.
 
(xi)           The Fund and the Managing Owner understand the risks associated
with investments in futures interests.  The purpose of these investments is
capital growth.  The Fund and the Managing Owner further represent that the Fund
has the financial capacity to undertake such risks.
 
(xii)           The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Managing Owner shall promptly notify the Trading Advisor of the nature of such
event.
 
(b)           Covenants of the Managing Owner. The Managing Owner covenants and
 
agrees that:
(i)           The Managing Owner shall maintain all registrations and
memberships necessary for the Managing Owner to continue to act as described
herein
 

 
 
19

--------------------------------------------------------------------------------

 

and in the Prospectus and to all times comply in all respects with all
applicable laws, rules, and regulations, to the extent that the failure to so
comply would have a materially adverse effect on the Managing Owner’s ability to
act as described herein and in the Prospectus.
 
(ii)           The Managing Owner shall inform the Trading Advisor immediately
as soon as the Managing Owner, the Fund or any of their principals becomes the
subject of any lawsuit, investigation, claim, or proceeding of any regulatory
authority having jurisdiction over such person or becomes a named party to any
litigation materially affecting the business of the Managing Owner or the Fund.
The Managing Owner shall also inform the Trading Advisor immediately if the
Managing Owner or the Fund or any of their officers become aware of any material
breach of this Agreement by the Managing Owner or the Fund.
 
(iii)           The Fund will furnish to the Trading Advisor copies of the
Prospectus, and all amendments and supplements thereto, in each case as soon as
available and will ensure that the Fund does not use any such amendments or
supplements as to which the Trading Advisor in writing has reasonably objected.
 
 
13.
Merger or Transfer of Assets.

 
The Managing Owner, Fund or the Trading Advisor may merge or consolidate with,
or sell or otherwise transfer its business, or all or a substantial portion of
its assets, to any entity upon written notice to the other parties.
 
 
14.
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
 
15.
Assignment.

 
Subject to Section 15, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.
 
 
16.
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
 
17.
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or
 

 
 
20

--------------------------------------------------------------------------------

 

covenant hereof or herein contained and any such invalid provision or covenant
shall be deemed to be severable.
 
 
18.
Closing Certificates.

 
(a)           The Trading Advisor shall, at the initial closing and at the
request of the Managing Owner at any monthly closing (as described in the
Prospectus), provide the following:
 
(i)           To the Managing Owner and the Fund, a certificate, dated the date
of any such closing and in form and substance satisfactory to such parties, to
the effect that;
 
(A)           the representations and warranties by the Trading Advisor in this
Agreement are true, accurate, and complete on and as of the date of the closing,
as if made on the date of the closing; and
 
(B)           the Trading Advisor has performed all of its obligations and
satisfied all of the conditions on its part to be performed or satisfied under
this Agreement, at or prior to the date of such closing.
 
(ii)           To the Managing Owner and the Fund, a report as of the closing
date which shall present, for the period from the date after the last day
covered by the historical performance records in the Prospectus to the latest
practicable day before closing, figures which shall be a continuation of such
historical performance records and which shall certify that such figures are, to
the best of such Trading Advisor’s knowledge, accurate in all material respects.
 
(b)           Upon the reasonable request of the Managing Owner, the Trading
Advisor shall provide a legal opinion of the Trading Advisor’s counsel in a form
acceptable to the Managing Owner.
 
(c)           The Managing Owner shall, at the initial closing and at the
request of the Trading Advisor at any closing (as described in the Prospectus),
provide the following:
 
(i)           To the Trading Advisor, a certificate, dated the date of such
closing and in form and substance satisfactory to the Trading Advisor, to the
effect that:
 
(A)           the representations and warranties by the Fund and the Managing
Owner in this Agreement are true, accurate, and complete on and as of the date
of the closing as if made on the date of the closing;
 
(B)           no order preventing or suspending the use of the Prospectus has
been issued by the CFTC, the Securities Exchange Commission, any state
securities commission, or the NFA or other self-regulatory organization and no
proceedings for that purpose shall have been instituted or are pending or, to
the knowledge of the Managing Owner, are contemplated or threatened under the
CEAct; and
 

 
 
21

--------------------------------------------------------------------------------

 

(C)           The Fund and the Managing Owner have performed all of their
obligations and satisfied all of the conditions on their part to be performed or
satisfied under this Agreement at or prior to the date of the closing.
 
 
19.
Inconsistent Filings.

 
If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those in the
Disclosure Information, the Trading Advisor shall inform the Managing Owner of
such intention and shall furnish copies of all such filings or publications at
least ten Business Days prior to the date of filing or publication.
 
 
20.
Disclosure Information.

 
(a)           During the term of this Agreement, the Trading Advisor shall
furnish to the Managing Owner promptly copies of all disclosure-documents as
filed in final form with the CFTC, NFA or other self-regulatory organization by
the Trading Advisor, where required. Additionally, the Trading Advisor shall
furnish to the Managing Owner copies of all disclosure-related and marketing
materials provided to prospective investors by the Trading Advisor.  The Fund
and Managing Owner understand and acknowledge that pursuant to an exemption from
the CFTC in connection with accounts of Qualified Eligible Persons, the Trading
Advisor is not required to, and as of the date of this Agreement, has not, filed
with the CFTC a disclosure document.  “Disclosure Information” shall include the
information described above, as well as any other information about the Trading
Advisor provided by the Trading Advisor to the Managing Owner.
 
(b)           The Managing Owner and the Fund will not distribute or supplement
any promotional material relating to the Trading Advisor unless the Trading
Advisor has approved reasonable prior notice of and a copy of such promotional
material and has received such material in writing.
 
21.           Track Record.  The track record and other performance information
of the Fund shall be the property of the Managing Owner and not the Trading
Advisor.
 
 
22.
Use of Name.

 
           Upon termination of this Agreement, the Fund, at its expense, as
promptly as practicable:  (i) shall take all necessary action to cause the
Prospectus and organizational documents of the Fund to be amended in order to
eliminate any reference to “Global Advisors (Jersey) Limited” (except to the
extent required by law, regulation or rule); and (ii) shall cease to use in any
other manner, including, but not limited to, use in any sales literature or
promotional material, the name “Global Advisors (Jersey) Limited” or any name,
mark or logo type derived from it or similar to it (except to the extent
required by law, regulation or rule).


 
23.
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or
 

 
 
22

--------------------------------------------------------------------------------

 

certified mail, postage prepaid, return receipt requested, on the second
business day following the day on which it is so mailed, addressed as follows
(or to such other address as the party entitled to notice shall hereafter
designate in accordance with the terms hereof):
 

 
if to the Fund:
 
RJO Global Trust
 c/o R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza, Suite 9
Chicago, Illinois 60606
Attn:  Annette A. Cazenave
Facsimile:  312-373-4831
Email:  acazenave@rjobrien.com
 
 
if to the Managing Owner:
     
R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza, Suite 9
Chicago, Illinois 60606
Attn:  Annette A. Cazenave
Facsimile:  312-373-4831
Email:  acazenave@rjobrien.com
     
With a copy to:
 
 
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn:  Timothy P. Selby
Facsimile: (212) 210-9444
Email:  timothy.selby@alston.com
 
 
if to the Trading Advisor:
 
 
Global Advisors (Jersey) Limited
Spectrum Unit 9
Gloucester Street
St.Helier
Jersey
JE2 3DE
Channel Islands
Attn: Russell Newton
Email:  rpn@GlobalAdvisors.co.uk
 
   

 
24.
Continuing Nature of Representations Warranties and Covenants: Survival.

 

 
 
23

--------------------------------------------------------------------------------

 

All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect.  Each party hereby agrees
that as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make any of
such representations, warranties or covenants not true, the affected party will
use its best efforts to promptly notify the other parties of such fact.
 
 
25.
Third-Party Beneficiaries.

 
This Agreement is not intended and shall not convey any rights to a non-party to
this Agreement.
 
 
26.
Governing Law.

 
This Agreement and any amendment hereto shall be governed by, and construed in
accordance with, the laws of the State of Illinois, United States of
America  (excluding the law thereof which requires the application of, or
reference to, the law of any other jurisdiction).  Each party hereto expressly
and irrevocably agrees (a) that it waives any objection, and specifically
consents, to venue in the United States federal or state courts located in the
City of Chicago, State of Illinois, United States of America, so that any action
at law or in equity may be brought and maintained in any such court, and (b)
that service of process in any such action may be effected against such party by
certified or registered mail or in any other manner permitted by applicable
United States Federal Rules of Civil Procedure or rules of the Courts of the
State of Illinois.  In addition each party hereto expressly and irrevocably
waives, in respect of any action brought in any United States federal or state
court located in the City of Chicago, State of Illinois or any resulting
judgment, any objection, and hereby specifically consents, to the jurisdiction
of any such court and agrees not to seek to change the situs of such action or
to assert that any other court in any other jurisdiction is a more suitable
forum for the hearing and adjudication of any claim or dispute raised in such
action.
 
 
27.
Remedies.

 
In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor agrees not to seek any prejudgment equitable or
ancillary relief.  The Trading Advisor agrees that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that Trading Advisor may seek a declaratory judgment with
respect to the indemnification provisions of this Agreement.
 
 
28.
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
 
29.
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their
 

 
 
24

--------------------------------------------------------------------------------

 

successors and permitted assigns, and no other person shall have any right or
obligation under this Agreement.
 
 
30.
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
 
31.
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party.  The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 


 

 
 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
RJO GLOBAL TRUST
by R.J. O’Brien Fund Management, LLC
Managing Owner
 
 
By
Name:
Title:
     
R.J. O’BRIEN FUND MANAGEMENT, LLC
 
 
By
Name:
Title:
     
GLOBAL ADVISORS JERSEY LIMITED
 
By
Name: Russell Newton
Title: Director

 
 

 
 
 
26

--------------------------------------------------------------------------------

 

EXHBIIT A
 
 
Trading Policies
 
1.           The Trading Advisor will not employ the trading technique commonly
known as “pyramiding,” in which the Trading Advisor uses unrealized profits on
existing positions in a given futures interest due to favorable price movement
as margin specifically to buy or sell additional positions in the same or a
related futures interest.  Taking into account the Fund’s open trade equity
(i.e., the profit or loss on an open futures interest position) on existing
positions in determining generally whether to acquire additional futures
interest positions on behalf of the Fund will not be considered to constitute
“pyramiding.”
 
2.           The Trading Advisor will not utilize borrowings on behalf of the
Fund except if the Fund purchases or takes delivery of commodities.  If the
Trading Advisor borrows money on behalf of the Fund, the lending entity in such
case (the “lender”) may not receive interest in excess of its interest costs,
nor may the lender receive interest in excess of the amounts which would be
charged the Fund by unrelated banks on comparable loans for the same purpose,
nor may the lender or any affiliate thereof receive any points or other
financing charges or fees regardless of the amount.  Use of lines of credit in
connection with its forward trading does not, however, constitute borrowing for
purposes of this trading limitation.
 
3.           The Trading Advisor will not “churn” the Fund’s assets.  Churning
is the unnecessary execution of trades so as to generate increased brokerage
commissions.
 
4.           The Trading Advisor will trade currencies and other commodities on
futures exchanges, in the interbank and forward contract markets only with
banks, brokers, dealers, and other financial institutions which the Managing
Owner has determined to be creditworthy.
 
5.           The Trading Advisor will trade only in those futures interests that
have been approved by the CFTC as suitable for U.S. investors.  The Trading
Advisor will not establish new positions in a futures interest on behalf of the
Fund for any one contract month or option if such additional positions would
result in a net long or short position for that futures interest requiring as
margin or premium more than 15% of the Fund’s net assets.  In addition, the
Trading Advisor will, on behalf of the Fund, except under extraordinary
circumstances, maintain positions in futures interests in at least two market
segments (i.e., agricultural items, industrial items (including energies),
metals, currencies, and financial instruments (including stock, financial, and
economic indexes)) at any one time.
 
6.           The Trading Advisor will not acquire additional positions in any
futures interest on behalf of the Fund if such additional positions would result
in the aggregate net long or short positions for all futures interests requiring
as margin or premium for all outstanding positions more than 66 2/3% of the
Fund’s net assets.
 
7.           The Trading Advisor will not purchase, sell, or trade securities
(except securities approved by the CFTC for investment of customer funds).
 
8.           The Trading Advisor will be responsible for errors committed or
caused by it in transmitting orders for the purchase or sale of futures
interests for the Fund’s account.

A-1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Global Advisors (Jersey) Limited:
 
RJO Global Trust (the “Fund”) and R.J. O’Brien Fund Management, LLC, the Fund’s
managing owner (the “Managing Owner”) do hereby make, constitute and appoint you
as the Fund’s attorney-in-fact to buy and sell futures and forward contracts
through such futures commission merchants as shall be agreed on by you and the
Managing Owner on behalf of the Fund, pursuant to the trading program identified
in the Agreement among the Fund, the Managing Owner and you as of the _1_st day
of June, 2009, as amended or supplemented, and in accordance with the terms and
conditions of said Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

 
Very truly yours,
 
 
RJO GLOBAL TRUST
by R.J. O’Brien Fund Management, LLC
Managing Owner
 
 
By
Name:
Title:
     
R.J. O’BRIEN FUND MANAGEMENT, LLC
 
 
By
Name:
Title:



 

B-1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FUTURES INTERSTS TRADED
 
Exchange
Ticker
Description
NYMEX
CL
Light Sweet Crude Oil (WTI)
NYMEX
RB
RBOB Gasoline
NYMEX
HO
No.2 Heating Oil
NYMEX
NG
Henry Hub Natural Gas
NYMEX
PL
Platinum
NYMEX
PA
Palladium
COMEX
GC
Gold
COMEX
SI
Silver
COMEX
HG
High-grade Copper
ICE/IPE
FB
Brent crude oil
ICE/IPE
FP
Gasoil
ICE/IPE
FN
UK Natural Gas Balancing Point
ICE
CT
Cotton
ICE
SB
No.11 Sugar
CBOT
C
Corn
CBOT
S
Soybeans
CBOT
W
Wheat
CBOT
BO
Soybean Oil
CBOT
SM
Soybean Meal
KCBOT
KW
Kansas Wheat
MGE
MW
Minneapolis Wheat
CME
LC
Lean Cattle
CME
LH
Live Hogs
CME
GI
Goldman Sachs Commodity Index
LME
Al
Aluminium
LME
Cu
Copper
LME
Ni
Nickel
LME
Pb
Lead
LME
Sn
Tin
LME
Zn
Zinc



 
C-1
 
 

--------------------------------------------------------------------------------